Citation Nr: 0522648	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-08 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected lumbosacral strain with early degenerative disc 
disease, L5-S1, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from July 1990 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
low back condition, currently evaluated as 10 percent 
disabling.  

The matter was remanded by the Board in October 2003.  It is 
now once again before the Board for disposition.  


FINDING OF FACT

The veteran's service-connected lumbosacral strain with early 
degenerative disc disease, L5-S1, is productive of only 
slight limitation of motion, with forward flexion greater 
than 60 degrees and combined range of motion of the 
thoracolumbar spine greater than 120 degrees; it is not 
productive of muscle spasm, loss of lateral spine motion, 
unilateral, in standing position, or, abnormal spinal 
contour.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected lumbosacral strain with early 
degenerative disc disease, L5-S1, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003), Diagnostic Code 5237 
(effective September 26, 2003). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: VA 
medical records (including VA examination reports dated 
November 2001 and October 2004); the veteran's assertions; 
and, records from the Federal Bureau of Prisons.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.

				I.  Increased Rating 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The standardized description of range of motion of the 
cervical and thoracolumbar spine is provided in Plate V under 
38 C.F.R. § 4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2004).

The Board notes that the regulations governing the evaluation 
of back disabilities were amended during the course of the 
veteran's appeal, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
vertebral fracture or dislocation under Diagnostic Code (DC) 
5235, lumbosacral strain under DC 5237, spinal stenosis under 
DC 5238, degenerative arthritis of the spine under DC 5242, 
and intervertebral disc syndrome under DC 5243.  See 38 
C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 
2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(as in effect from September 26, 2003)).  

Prior to September 26, 2003, DC 5295, which pertained to 
lumbosacral strain, provided a 40 percent rating for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted where there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
rating was warranted with characteristic pain on motion.  38 
C.F.R. § 4.71a, DC 5295 (as in effect prior to September 26, 
2003).  Severe limitation of motion of the lumbosacral spine 
also warranted a 40 percent rating.  Moderate limitation of 
motion warranted a 20 percent rating, and slight limitation 
of motion warranted a 10 percent rating.  38 C.F.R. § 4.71a, 
DC 5292 (as in effect prior to September 26, 2003).  As for 
the thoracic spine, DC 5291, which pertained to limitation of 
motion of the dorsal spine, a 10 percent rating was warranted 
when there was either severe or moderate limitation of 
motion.  10 percent was the highest rating available under DC 
5291.  

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
Moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  A 10 
percent rating was warranted where there was characteristic 
pain on motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  In 
the most recent version, the diagnostic code was redesignated 
as Diagnostic Code 5243.  Note (1) to the Diagnostic Code 
5243 defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following as pertaining to the thoracolumbar spine:  

Unfavorable ankylosis of the entire thoracolumbar spine ...50 
percent

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................40 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis ......20 
percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or, vertebral body fracture 
with loss of 50 percent or more of the height .............10 
percent

Several "Notes" to the new criteria provide additional 
guidance as to assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board notes that the RO has considered the change in 
regulations in the instant matter, as is evidenced in the 
February 2005 supplemental statement of the case (SSOC).  
Furthermore, the February 2005 SSOC informed the veteran of 
the new rating criteria for the spine.   

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The relevant medical evidence includes a February 2001 VA 
progress note, which stated that the veteran complained of 
low back pain, but that he reported no history of radiation 
and no loss of bowel or bladder control.  

A June 2000 report from the Federal Bureau of Prisons noted 
upon observation that the veteran had paraspinal tenderness 
L5-S1, left greater than right, but had a full range of 
motion.  Also, there was no muscle spasm and the straight leg 
raising test was negative.  In addition, the report appears 
to indicate that deep tendon reflexes were normal.  The 
assessment was chronic back pain, degenerative disc disease, 
L5-S1.  

A VA report of November 2001 lumbar spine X-rays listed an 
impression of narrowed disc L5-S1.

A November 2001 VA examination report noted that the claims 
folder was not available for review.  The veteran reported 
increasing problems with pain, weakness, stiffness, 
fatigability, and lack of endurance.  The examiner stated 
that the veteran also complained of occasional paresthesia 
and dyesthesia down the left buttock and back of the thigh, 
across the front of the left lower extremity, as well as with 
numbness and tingling under the soles of the feet consistent 
with possible sciatica.  The pain was noted to be 
intermittent and it was stated that the veteran did not take 
any medications for his back.  Upon physical examination, the 
veteran moved all extremities without difficulty.  He was 
noted to have some point tenderness in his upper lumbar spine 
among the spinous processes as well as poorly-localized pain 
in the left lateral rib cage in a mid-scapular line, 
approximately level with T5-T7.  There was no redness, 
swelling, effusion, muscle spasm, or obvious postural 
abnormality problem seen.  On straight leg raises, the 
veteran had 45 degrees in the right leg and 24 degrees in the 
left leg.  The examiner stated, "[t]hese measurements are to 
pain."  The veteran had 0 degrees of extension, 16 degrees 
of hyperextension, 74 degrees of anterior forward flexion, 20 
degrees of right lateral flexion, and 13 degrees of left 
lateral flexion.  The examiner stated that these measurements 
were also "to pain."  Neurologically, cranial nerves II-XII 
were grossly intact and peripheral sensory ability was normal 
in all extremities to superficial touch, softness, 
temperature, vibration, pinprick, and joint position.  
Stereognosis, graphesthesia, and two-point discrimination 
were not done.  Strength movement was 5/5 against gravity 
will full resistence in all contralateral muscle groups.  
Reflexes were all +2 and normal, except for the left patella 
that was +3.  He had negative foot drop, negative Babinski, 
and negative clonus.  The veteran was noted to be slightly 
pigeon toed, but it was stated that he could walk on toes and 
heels, and could squat unremarkably.  Finally, cerebellar 
tests were unremarkable.  The examiner diagnosed L5-S1 
spondylosis.  

An October 2004 VA report of lumbar spine X-rays listed an 
impression of slight narrowing of the disc at L5-S1.  An 
October 2004 VA report of a lumbar spine CT scan stated that 
the study appeared essentially normal, but it was noted that 
the L5 neural foramen on the left side appeared a little 
narrowed and a clinical correlation with irritation of the L5 
nerve on the left was suggested.  

An October 2004 VA examination report stated that the 
veteran's claims folder was reviewed.  It was stated that the 
veteran had had intermittent low back pain since 1991 and 
that the location of the pain was the low back with 
occasional numbness to the left foot. It was reiterated that 
the pain was intermittent.  It was also noted that the pain 
was noted to be sharp and that the veteran rated the 
intensity of the pain as a 6 on a scale of 1 to 10.  It was 
reported that the veteran did not normally receive any 
treatment, but that he occasionally took Tylenol.  The 
veteran did report flare-ups and stated that he would have 
some shooting pain and low back pain approximately once a 
week that goes to his left foot.  Again, this pain was rated 
a 6 on a scale of 1 to 10.  It was stated that the veteran 
did not have any functional impairment, but that he did have 
pain during the episodes.  It was reported that the veteran 
had a feeling of tingling in the left foot, but that he did 
not have weakness, bladder complaints, bowel complaints, or 
erectile dysfunction.  Upon physical examination, inspection 
of the spine, limbs, posture, gait, position of the head, and 
curvatures of the spine were normal.  Forward flexion of the 
lumbar spine was 75 degree, extension backwards was 35 
degrees, lateral flexion was 30 degrees, right and left, and 
rotation was 30 degrees, right and left.  The examiner stated 
that the veteran complained of pain on recovery from forward 
flexion and noted that the veteran had facial grimacing and 
held his back during recovery from forward flexion.  The 
examiner stated that the veteran was not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  It was reiterated that he did have 
objective evidence of painful motion on recovery from forward 
flexion.  The veteran did have weakness on recovery from 
forward flexion, but there was no muscle spasm or guarding.  
Also, he did have localized tenderness in the low back area.  
The spinal contours were preserved and the gait was normal, 
and the examiner stated that there was no muscle spasm or 
guarding severe enough to cause an abnormal gait.  The 
examiner stated that neurological examination was normal, as 
was sensory examination.  Additionally, the examiner stated 
that there was no atrophy of the arms or legs and that the 
veteran had good strength of the arms and legs.  Deep tendon 
reflexes (biceps, triceps, ankle, and knee) were 2+ and equal 
bilaterally.  Straight leg raise was negative.  The veteran 
could walk on his heels and toes without difficulty.  The 
examiner stated that the veteran had not had any periods of 
incapacitation in the last 12 months requiring bedrest or 
treatment by a physician.  On neurological examination, deep 
tendon reflexes (biceps, triceps, ankle, and knee) were 2+ 
and equal bilaterally and the veteran could walk on his toes 
and heels without difficulty.  Also, he could squat and raise 
multiple times without difficulty.  The examiner stated that 
the veteran did not have any neurological deficits, stating 
further that he did not have numbness or tingling on the 
examination.  The diagnosis was L4-5 disc space narrowing.  
However, a hand written correction altered the diagnosis to 
L5-S1 disc space narrowing with neural foramen narrowing at 
L5 on the left.                 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's service-connected lumbosacral 
strain with early degenerative disc disease, L5-S1.  The most 
recent medical evidence of record, the October 2004 VA 
examination report, showed that the veteran had forward 
flexion of the lumbar spine of 75 degree, extension backwards 
of 35 degrees, lateral flexion of 30 degrees, right and left, 
and rotation of 30 degrees, right and left.  Thus, the 
evidence does not show limitation of motion warranting an 
evaluation in excess of 10 percent under DC 5292.  
Additionally, the October 2004 VA examination report noted 
that there was localized tenderness in the low back area, but 
there was no muscle spasm or guarding.  Nor does the evidence 
show such things as loss of lateral spine motion, unilateral, 
in standing position, listing of the whole spine to the 
opposite side, or a positive Goldthwaite's sign.  
Accordingly, an evaluation in excess of 10 percent for 
recurrent lumbosacral strain is not warranted under DC 5295.  
As there is no evidence of ankylosis, an analysis of whether 
the veteran is entitled to an increased evaluation under DC 
5289 is not for consideration.  

As for the new spine rating criteria, effective September 26, 
2003, the evidence shows that forward flexion of the 
thoracolumbar spine is greater than 60 degrees and that the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.  In addition, it is stated in the 
October 2004 VA examination report that there was no muscle 
spasm or guarding severe enough to cause an abnormal gait.  
It was also stated that the spinal contours were preserved.  
Thus, an evaluation of 20 percent is not warranted under DC 
5237.  Nor, the Board again notes, is there any evidence of 
ankylosis.  

Even with consideration of the veteran's complaints of pain, 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the 
veteran's condition does not meet the criteria for a rating 
in excess of 10 percent.  The examiner in the October 2004 VA 
examination report stated that the veteran did have objective 
evidence of painful motion on recovery from forward flexion 
and that he had apparent weakness on recovery from forward 
flexion, but stated that he was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  

The Board again notes that an analysis of whether the veteran 
is entitled to an increased evaluation under either the old 
or new intervertebral disc syndrome rating criteria is 
inappropriate, as the veteran has not been diagnosed with 
intervertebral disc syndrome.  Moreover, the record as a 
whole shows that the veteran does not have any objective 
neurologic abnormalities.  In this regard, the Board refers 
to the statement made by the examiner in the October 2004 VA 
examination report that the veteran did "not have any 
neurological deficits."  Despite the veteran's subjective 
complaints otherwise, the examiner stated that the veteran 
had no numbness or tingling on the examination.  In addition, 
it was stated in the October 2004 VA examination report that 
the veteran had not had any periods of incapacitation in the 
last 12 months requiring bedrest or treatment by a physician.  
Accordingly, the veteran's claim must be denied.     

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
  
					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, January 2004 and February 2004  
letters informed the veteran that, to establish entitlement 
to an increased evaluation for his service-connected 
disability, the evidence must show that the disability had 
gotten worse.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the January 2004 and February 2004 letters informed the 
veteran that VA was responsible for getting relevant records 
from any federal agency, to include records form the 
military, VA hospitals (including private facilities where VA 
authorized treatment), and from the Social Security 
Administration (SSA).  The letter also stated that VA would 
make reasonable efforts to obtain relevant records not held 
by a federal agency, such as from state or local governments, 
private doctors and hospitals, or current or former 
employers.  The letters also stated that VA would assist the 
veteran by providing a medical examination or obtaining a 
medical opinion if such examination or opinion was necessary 
to make a decision on his claim.   
  
In addition, the February 2005 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically request that the veteran send VA any 
evidence in his possession pertaining to the claims on 
appeal, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the February 2005 
SSOC included the language of 38 C.F.R. § 3.159(b)(1), from 
which the Court obtained the fourth notice element.  Thus, 
the VCAA notices, combined with the SSOC, clearly comply with 
the section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The record shows that the veteran was incarcerated for a time 
during the appeal period.  In this regard, it is noted that 
an October 2003 Board letter to the veteran was returned as 
undeliverable.  However, neither the January 2004 nor the 
February 2004 VCAA letter was returned as undeliverable, and 
the veteran has not alleged that he did not receive those 
letters.  Additionally, the Board notes that the veteran has 
expressed his dissatisfaction with the October 2004 VA 
examination report.  The Board disagrees and has determined 
that further development is not necessary in order to render 
a decision on the matter on appeal.       

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for the veteran's service-connected 
lumbosacral strain with early degenerative disc disease, L5-
S1, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


